It seems to me that the whole trouble arose from the telegram of Mr. Hutchison, Senior.
The ticket agent was asked two questions:
1st. Can you sell tickets to Auburn? The answer was, "I can." The tickets were sold as stated.
2d. If the passengers catch No. 37 in Charlotte, will they have to change in Atlanta? The answer was, "No." The passengers caught No. 37 in Charlotte and only changed from one car to another on the same train. Of this change there was no complaint and no injury. At the time of the purchase of the tickets Mr. Hutchison did not know that No. 37 passed through Auburn. The ladies did not know it until they had disembarked at Opelika. The ladies expected to meet Mr. T.J. Hutchison at Opelika. The injury arose from the failure to meet him at Opelika.
Now, why did they fail to meet at Opelika? The telegram prevented the meeting.
The parties have an agreement to meet at Opelika. One party is notified of a change and the other is not notified of the change. Only one thing could have been expected, i. e., they did not meet. The telegram did it. The agents of the defendant had nothing to do with the telegram and the defendant is not responsible.
MR. CHIEF JUSTICE GARY concurs. *Page 99